

kratonlogoa13.jpg [kratonlogoa13.jpg]
KRATON CORPORATION
2016 EQUITY AND CASH INCENTIVE PLAN


1.
Plan. This Kraton Corporation 2016 Equity and Cash Incentive Plan (this “Plan”)
was adopted by the Company to reward certain corporate officers, directors,
independent contractors and key employees of the Company and its Subsidiaries by
enabling them to acquire shares of common stock of the Company and/or through
the provision of cash payments.



2.
Objectives. This Plan is designed to promote the interests of the Company and
its stockholders by providing the (i) employees and consultants of the Company
and its Subsidiaries and (ii) non-employee directors of the Company, who are
largely responsible for the management, growth, and protection of the business
of the Company, with equity and cash incentives and rewards to encourage them to
continue in the service of the Company. This Plan is designed to meet this
intent by providing such employees, independent contractors, and non-employee
directors with a proprietary interest in pursuing the long-term and short-term
growth, profitability, and financial success of the Company. Annual cash
performance awards under the Kraton Performance Polymers, Inc. 2013 Cash
Incentive Plan, as effective January 1, 2013, shall cease to be made under that
plan as of December 31, 2016 and future annual cash performance awards shall be
granted under this Plan on and after January 1, 2017.



3.
Definitions. As used herein, the terms set forth below shall have the following
respective meanings:

“Award” means the grant, by the Company pursuant to this Plan, of any Option,
SAR, Stock Award or Cash Award, whether granted singly, in combination or in
tandem, to a Participant pursuant to such applicable terms, conditions and
limitations as the Committee (or the Board, in the case of Awards to Directors)
may establish in order to fulfill the objectives of this Plan.
“Award Agreement” means any agreement (in writing or electronic) issued for and
on behalf of the Company setting forth, in writing, the terms, conditions and
limitations applicable to an Award.
“Board” means the Board of Directors of the Company.
“Cash Award” means an Award, granted by the Company pursuant to this Plan,
denominated in cash.




--------------------------------------------------------------------------------




“Change in Control” means the occurrence of any of the following:
(i)Change in the Ownership of the Company. Any Person, acquires ownership of
securities of the Company that, together with securities held by such Person,
constitutes more than 50% of the total fair market value or total voting power
of the securities of the Company.


(ii)Change in the Effective Control of the Company. The date any Person acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such Person) ownership of securities of the Company
possessing 30% or more of the total voting power of the securities of the
Company; or the date a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.


(iii)Change in the Ownership of a Substantial Portion of the Company's Assets. A
change in the ownership of a substantial portion of the Company’s assets occurs
on the date that any Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of such corporation, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred with respect to an Award that is subject to Code Section 409A unless
such event constitutes an event specified in Code Section 409A(a)(2)(A)(v) and
the Treasury regulations promulgated thereunder.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board or such other
committee of the Board as is designated by the Board to administer this Plan.
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
“Company” means Kraton Corporation, a Delaware corporation, and any successor
thereto.




--------------------------------------------------------------------------------




“Consultant” means an individual providing services to the Company or any of its
Subsidiaries, other than an Employee or a Director.
“Director” means an individual serving as a member of the Board who is not an
Employee or a Consultant.
“Dividend Equivalents” means an amount equal to dividends and other
distributions (or the economic equivalent thereof) that are payable to
stockholders of record on a like number of shares of Common Stock.
“Effective Date” means May 18, 2016, the date this Plan was approved by the
Company’s stockholders.
“Employee” means an employee of the Company or any of its Subsidiaries or an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee within the six months
immediately following the making of an Award to such individual.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Fair Market Value” of a share of Common Stock means, as of a particular date:
(i)if shares of Common Stock are listed on a national securities exchange, the
average of the high and low sales prices per share of Common Stock on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common Stock are listed on that date, or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported;


(ii)if the Common Stock is not so listed, the average of the closing bid and
asked price on that date, or, if there are no quotations available for such
date, on the last preceding date on which such quotations shall be available, as
reported by an inter-dealer quotation system;


(iii)if shares of Common Stock are not publicly traded, the most recent value
determined by an independent appraiser appointed by the Committee for such
purpose; or


(iv)if none of the above are applicable, the Fair Market Value of a share of
Common Stock as determined in good faith by the Committee.




--------------------------------------------------------------------------------




“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Code Section 422.
“Maximum Share Limitation” shall have the meaning ascribed to such term in
Section 5(a) hereof.
“Nonqualified Option” means an Option that is not intended to comply with the
requirements set forth in Code Section 422.
“Nonqualified Performance Award” means an Award as described in Section 8(e)(i)
hereof.
“Option” means a right, granted by the Company pursuant to this Plan, to
purchase a specified number of shares of Common Stock at a specified price.
“Participant” means an Employee, Consultant or Director to whom an Award has
been made under this Plan.
“Performance Award” means a Stock Award or a Cash Award to a Participant which
Award is subject to the attainment of one or more Performance Goals, including
both long-term and annual Performance Awards.
“Performance Goal” means a standard established by the Committee, the
satisfaction of which shall determine in whole or in part whether a Performance
Award shall be earned.
“Person” means any individual, corporation, partnership, “group” (as such term
is used in Rule 13d‑5 under the Exchange Act), association or other “person,” as
such term is used in Sections 13(d) and 14(d) of the Exchange Act, and the
related rules and regulations promulgated thereunder.
“Plan” means this Kraton Corporation 2016 Equity and Cash Incentive Plan, as it
may be amended from time to time.
“Prior Plan” means the Kraton Performance Polymers, Inc. 2009 Equity Incentive
Plan, originally effective as of November 30, 2009 and as amended and restated
effective as of February 16, 2012.
“Qualified Performance Award” means an Award as described in Section 8(e)(ii)
hereof.
“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.




--------------------------------------------------------------------------------




“Restricted Stock Unit” means a unit that is restricted or subject to forfeiture
provisions evidencing the right to receive one share of Common Stock or cash
equal to the Fair Market Value of one share of Common Stock.
“Restriction Period” means a period of time beginning as of the date upon which
an Award of Restricted Stock or Restricted Stock Units is made pursuant to this
Plan and ending as of the date upon which such Award is issued (if not
previously issued), no longer restricted or no longer subject to forfeiture
provisions.
“SAR” means a right, granted by the Company pursuant to this Plan, to receive a
payment, in cash or Common Stock, equal to the excess of the Fair Market Value
of a share of Common Stock on the date the right is exercised over the Fair
Market Value of a share of Common Stock on the date of grant.
“Section 409A” means Code Section 409A, and related regulations and Treasury
pronouncements.
“Stock Award” means an Award, granted by the Company pursuant to this Plan, in
the form of shares of Common Stock or units denominated in shares of Common
Stock, and includes Restricted Stock and Restricted Stock Units, but does not
include Options or SARs.
“Stock Based Award Limitations” is as defined in Section 5(d) hereof.
“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation, and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).
4.
Eligibility. The persons who shall be eligible to receive Awards pursuant to
this Plan shall be (a) those Employees and Consultants whom the Committee shall
select from time to time and (b) Directors whom the Board shall select from time
to time.



5.
Common Stock Available for Awards; Plan and Award Limitations.



(a)
Common Stock Available Under this Plan. Subject to the provisions of the
immediately following subsection (b), the maximum number of shares of Common
Stock that may be subject to Awards under this Plan is 1,550,000 shares





--------------------------------------------------------------------------------




plus the shares remaining available for awards under the Prior Plan as of the
Effective Date (the “Maximum Share Limitation”). From and after the Effective
Date, no further awards may be made under the Prior Plan.


(b)
Share Counting. Each Stock Award shall be counted against the Maximum Share
Limitation as two shares of Common Stock; each Option and SAR shall be counted
against the Maximum Share Limitation as one share of Common Stock. The number of
shares of Common Stock that are the subject of Awards under this Plan or the
Prior Plan that are canceled, terminated, forfeited or expire unexercised shall
again immediately become available for Awards hereunder as if such shares had
never been the subject of an Award, and the Maximum Share Limitation shall be
increased by the same amount as such Shares were counted against the Maximum
Share Limitation (or with respect to Awards granted under the Prior Plan, as one
share of Common Stock per share of Common Stock subject to the Award). The
number of shares of Common Stock that are the subject of Awards under this Plan
or the Prior Plan that are tendered, surrendered or withheld in connection with
the exercise or settlement of an Award or the Company’s tax withholding
obligations shall not again be available for Awards under this Plan.
Notwithstanding the foregoing, Awards granted pursuant to an Award Agreement
specifying that such Award will be settled in cash shall not be counted against
the limit set forth in Section 5(a).



(c)
Incentive Option Shares. All of the shares of Common Stock that are available
for Awards under this Plan are available for grant as Incentive Options.



(d)
Award Limitations. The following limitations shall apply to any Awards made
hereunder:



(i)
No Employee or Consultant may be granted, during any calendar year, Awards
consisting of Options or SARs that are exercisable for more than 1,000,000
shares of Common Stock, and no Director may be granted, during any calendar
year, Awards consisting of Options or SARs that are exercisable for more than
100,000 shares of Common Stock;



(ii)
No Employee or Consultant may be granted, during any calendar year, Stock Awards
covering or relating to more than 1,000,000 shares of Common Stock, and no
Director may be granted, during any calendar year, Stock Awards covering or
relating to more than 50,000 shares of Common Stock (the limitations set forth
in this clause (ii), together with





--------------------------------------------------------------------------------




the limitations set forth in clause (i) above, being hereinafter collectively
referred to as the “Stock Based Award Limitations”); and


(iii)
No Employee or Consultant may be granted Cash Awards in respect of any calendar
year having a value determined on the date of grant in excess of $5,000,000.



(e)
Adjustments. The limitations set forth in this Section 4 are subject to
adjustment in accordance with Section 15 hereof.



(f)
Other Actions. The Committee may from time to time adopt and observe such
procedures concerning the counting of shares against this Plan maximum as it may
deem appropriate. The Board, the Committee and the officers of the Company shall
from time to time take whatever actions are necessary to file any required
documents with governmental authorities, stock exchanges and transaction
reporting systems to ensure that shares of Common Stock are available for
issuance pursuant to Awards.



6.
Administration.



(a)
Authority of the Committee. Except as otherwise provided in this Plan with
respect to actions or determinations by the Board, this Plan shall be
administered by the Committee. Subject to the provisions hereof, the Committee
shall have full and exclusive power and authority to administer this Plan and to
take all actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. The Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan.
Subject to Section 6(c) and Section 18 hereof, the Committee may, in its
discretion, provide for (i) the extension of the exercisability of an Award,
(ii) in the event of a Participant’s death, disability or retirement (in the
case of disability and retirement, unless otherwise specified in the relevant
grant agreement, as determined in accordance with the applicable policies and
procedures of the Company as in effect from time to time) or in the event of a
termination of employment by the Company without “Cause” or by the Participant
with “Good Reason” (as such terms are defined in an Award Agreement, employment
agreement or the Company’s Executive Severance Plan): (A) the acceleration of
the date on which any such Award becomes vested or





--------------------------------------------------------------------------------




exercisable, as the case may be, (B) the elimination of (or lesser restrictions
on) any restrictions contained in an Award, (C) the waiver of any restriction or
other provision of this Plan or an Award or (iii) amendment or modification of
an Award in any manner that is (A) not materially adverse to the Participant to
whom such Award was granted, (B) consented to by such Participant or (C)
authorized by Section 15(c) hereof; provided, however, that no such action shall
permit the term of any Option or SAR to be greater than ten years from the
applicable grant date. For avoidance of doubt, in the event of Change in Control
without a subsequent termination of employment, the Committee’s discretion with
respect to Awards shall be subject to Section 15(c), rather than this Section
6(a). The Committee may make an Award to an individual who it expects to become
an Employee of the Company or any of its Subsidiaries within the six months
following the date the Award is made, with such Award being subject to the
individual’s actually becoming an Employee within such time period, and subject
to such other terms and conditions as may be established by the Committee. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further the purposes of this Plan. Any
decision of the Committee in the interpretation and administration of this Plan
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned.


(b)
Indemnity. No member of the Board or the Committee or officer of the Company to
whom the Committee has delegated authority in accordance with the provisions of
Section 7 of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Board or the Committee or by any officer of
the Company in connection with the performance of any duties under this Plan,
except for his or her own willful misconduct or as expressly provided by
statute.



(c)
Prohibition on Repricing of Options and Stock Appreciation Rights. Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split‑up,
spin‑off, combination, or exchange of shares), the terms of outstanding Options
and SARs may not be amended to (i) reduce the exercise price of outstanding
Options or SARs or (ii) cancel outstanding Options or SARs in exchange for cash,
other Awards or Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs without stockholder approval.







--------------------------------------------------------------------------------




7.
Delegation. The Committee may delegate any of its authority to grant Awards to
Employees who are not subject to Section 16(b) of the Exchange Act and
Consultants, subject to Section 6(a) above, to a subcommittee of the Committee
or to any other committee of the Board, provided such delegation is made in
writing and specifically sets forth such delegated authority. Any such
delegation hereunder shall only be made to the extent permitted by applicable
law.



8.
Awards. Except as otherwise provided in Section 9 hereof pertaining to Awards to
Directors, the Committee shall determine the type or types of Awards to be made
under this Plan and shall designate from time to time the Participants who are
to be the recipients of such Awards. Each Award shall be embodied in an Award
Agreement in such form as the Committee determines, which shall contain such
terms, conditions and limitations as shall be determined by the Committee in its
sole discretion, including any treatment upon a Change in Control, and shall be
issued for and on behalf of the Company. Awards may consist of those listed in
this Section 8 and may be granted singly, in combination or in tandem. Awards
may also be made in combination or in tandem with, in replacement of, or as
alternatives to, grants or rights under this Plan or any other plan of the
Company or any of its Subsidiaries, including this Plan of any acquired entity;
provided that, except as contemplated in Section 15 hereof, no Option or SAR may
be issued in exchange for the cancellation of an Option or SAR, respectively,
with a higher exercise price nor may the exercise price of any Option or SAR be
reduced. Subject to accelerated vesting in the event of a Participant’s
termination of employment due to death, disability or retirement as provided in
Section 6(a) or following a Change in Control as provided in Section 15(c), all
Awards shall have a minimum vesting period of one year from the date of grant;
provided, however, that Awards with respect to up to five percent of the shares
of Common Stock authorized for grant pursuant to this Plan may have a vesting
period of less than one year. All or part of an Award may be subject to
conditions established by the Committee, which may include, but are not limited
to, continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, increases in specified indices, attainment of
specified growth rates and other measurements of performance. Upon the
termination of employment by a Participant who is an Employee or termination of
service by a Participant who is a Consultant, any unexercised, deferred,
unvested or unpaid Awards shall be treated as set forth in the applicable Award
Agreement.



(a)
Option. An Award may be in the form of an Option. An Option awarded pursuant to
this Plan may consist of an Incentive Option or a Nonqualified Option. The price
at which shares of Common Stock may be purchased upon the exercise of an Option
shall be not less than the Fair Market Value of the Common Stock on the





--------------------------------------------------------------------------------




date of grant. The term of an Option shall not exceed ten years from the date of
grant. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Options awarded pursuant to this Plan, including
the term of any Options and the date or dates upon which such Options become
exercisable, shall be determined by the Committee. Options may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of a Participant, only by the Participant; provided,
however, that the Committee may permit Nonqualified Options to be sold, pledged,
assigned, hypothecated, transferred, or disposed of, on a general or specific
basis, subject to such conditions and limitations as the Committee may
determine.


(b)
Stock Appreciation Right. An Award may be in the form of a SAR. The strike price
for a SAR shall not be less than the Fair Market Value of the Common Stock on
the date on which the SAR is granted. The term of a SAR shall not exceed ten
years from the date of grant. Subject to the foregoing limitations, the terms,
conditions and limitations applicable to any SARs awarded pursuant to this Plan,
including the term of any SARs and the date or dates upon which such SARs become
exercisable, shall be determined by the Committee. As of the date of grant of a
SAR, the Committee may specifically designate that the Award will be paid (i)
only in cash, (ii) only in Common Stock, or (iii) in such other form or
combination of forms as the Committee may elect or permit at the time of
exercise.



(c)
Stock Award. An Award may be in the form of a Stock Award. The terms, conditions
and limitations applicable to any Stock Awards granted pursuant to this Plan
shall be determined by the Committee, subject to the limitations specified
below.



(d)
Cash Award. An Award may be in the form of a Cash Award. The terms, conditions
and limitations applicable to any Cash Awards granted pursuant to this Plan
shall be determined by the Committee.



(e)
Performance Award. Without limiting the type or number of Awards that may be
made under the other provisions of this Plan, an Award may be in the form of a
Performance Award. The terms, conditions and limitations applicable to any
Performance Awards granted to Participants pursuant to this Plan shall be
determined by the Committee, subject to the limitations specified in this Plan.
The Committee shall set Performance Goals in its discretion which, depending on
the





--------------------------------------------------------------------------------




extent to which such Performance Goals are met, will determine the value and/or
amount of Performance Awards that will be paid out to the Participant and/or the
portion of an Award that may be exercised.


(i)
Nonqualified Performance Awards. Performance Awards granted to Employees,
Consultants or Directors that are not intended to qualify as qualified
performance‑based compensation under Code Section 162(m) shall be based on
achievement of such Performance Goals and be subject to such terms, conditions
and restrictions as the Committee or its delegate shall determine.



(ii)
Qualified Performance Awards. Performance Awards granted to Employees under this
Plan that are intended to qualify as qualified performance‑based compensation
under Code Section 162(m) shall be paid, vested or otherwise deliverable solely
on account of the attainment of one or more pre‑established, objective
Performance Goals established by the Committee prior to the earlier to occur of
(1) 90 days after the commencement of the period of service to which the
Performance Goal relates and (2) the lapse of 25% of the period of service (as
scheduled in good faith at the time the goal is established), and in any event
while the outcome is substantially uncertain. A Performance Goal is objective if
a third party having knowledge of the relevant facts could determine whether the
goal is met. Such a Performance Goal may be based on one or more business
criteria that apply to the Employee, one or more business units, divisions or
sectors of the Company, or the Company as a whole, and if so desired by the
Committee, by comparison with a peer group of companies. A Performance Goal may
include one or more of the following: EBITDA; profit; corporate value measures
(including, but not limited to, ethics, compliance, environmental and safety
performance); innovation as a percent of total revenue; cost out and pricing
initiatives before or after tax net income; earnings per share; book value per
share; stock price; return on stockholder’s equity; expense measures (including,
but not limited to, overhead cost and general and administrative expense);
improvements in capital structure (including, but not limited to, debt to equity
ratios, net debt and other leverage measures); profitability of an identifiable
business unit or product (including return on investment on new business
acquisitions or growth and expansion activities for the year); measures relating
to acquisitions, dispositions or customer satisfaction; business growth (percent
increase in revenue from year to year); before or





--------------------------------------------------------------------------------




after tax profit margins; budget comparisons; total return to stockholders or
other shareholder variability metric; market share (percent shares the Company
has captured in the market); cash flow measures (including, but not limited to,
net cash flow from operating activities and working capital); return measures
(including, but not limited to, return on equity, return on assets and return on
invested capital); increase in sales volumes; increase in production volume
(percent of increase from year to year); increase in productivity yield per
acreage; percent of decrease in production costs; customer satisfaction based on
a third party survey; decrease costs of delivery of service (e.g. freight costs,
costs of loans, reduction of inventory); decrease turnaround time for servicing
requests or processing information (e.g. number of days closing, numbers of days
accounts payables turnaround time); identification of ways to cut down costs on
a long term basis; implementation of new systems, processes, procedures to
accomplish better efficiency, reduce current costs, or provide better management
information reports; and implementation of improvements in area of
accountability and responsibility that has great impact on the management of the
business. In interpreting Plan provisions applicable to Qualified Performance
Awards, it is the intent of this Plan to conform with the standards of Code
Section 162(m) and Treasury Regulation Section 1.162‑27(e)(2)(i), as to grants
to those Employees whose compensation is, or is likely to be, subject to Code
Section 162(m), and the Committee in establishing such goals and interpreting
this Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals applicable to
Qualified Performance Awards, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee. Notwithstanding the foregoing, the
Committee is authorized to make adjustments in the terms and conditions of, and
the criteria included in, Awards (including Performance Awards and performance
goals and any hypothetical funding pool relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any subsidiary or
other business unit, or the financial statements of the Company or any
subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business




--------------------------------------------------------------------------------




conditions or in view of the Committee's assessment of the business strategy of
the Company, any subsidiary or business unit thereof, performance of comparable
organizations, economic and business conditions, personal performance of a
Participant, and any other circumstances deemed relevant; provided that no such
adjustment shall be authorized or made if and to the extent such adjustment
causes any Awards intended to qualify as Qualified Performance Awards to cease
to be so qualified.
9.
Awards to Directors. Subject to the limitations set forth in Section 5(d)
hereof, the Board may grant a Director of the Company one or more Awards and
establish the terms thereof in accordance with Section 8 and consistent with the
provisions therein for the granting of Awards to Employees and Consultants by
the Committee. Any such Award shall be subject to the applicable terms,
conditions and limitations set forth in this Plan and the applicable Award
Agreement. If the Board grants an Award to an individual whom it expects to
become a Director within six months following the date of such Award is made,
then such Award shall be subject to (among other terms and conditions) the
individual actually becoming a Director. Upon the termination of service by a
Participant who is a Director, any unexercised, deferred, unvested or unpaid
Awards shall be treated as set forth in the applicable Award Agreement.



10.
Award Payment; Dividends and Dividend Equivalents.



(a)
General. Payment of Awards may be made in the form of cash or Common Stock, or a
combination thereof, and may include such restrictions as the Committee shall
determine, including, in the case of Common Stock, restrictions on transfer and
forfeiture provisions. If payment of an Award is made in the form of Restricted
Stock, the applicable Award Agreement relating to such shares shall specify
whether such shares are to be issued at the beginning or end of the Restriction
Period. In the event that shares of Restricted Stock are to be issued at the
beginning of the Restriction Period, the certificates evidencing such shares (to
the extent that such shares are so evidenced) shall contain appropriate legends
and restrictions that describe the terms and conditions of the restrictions
applicable thereto. In the event that shares of Restricted Stock are to be
issued at the end of the Restriction Period, the right to receive such shares
shall be evidenced by book entry registration or in such other manner as the
Committee may determine.



(b)
Dividends, Dividend Equivalents and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Award (other than Options
and SARs) consisting of shares of Common Stock or units denominated in shares





--------------------------------------------------------------------------------




of Common Stock, subject to such terms, conditions and restrictions as the
Committee may establish; provided that no such dividends or Dividend Equivalents
shall be paid with respect to unvested Performance Awards. Dividends and/or
Dividend Equivalents shall not be made part of any Options or SARs. The
Committee may also establish rules and procedures for the crediting of interest
on deferred cash payments, dividends or Dividend Equivalents.


(c)
Deferrals. Amounts payable in respect of Cash Awards to be deferred and paid in
accordance with the terms of the Company’s deferred compensation plan that may
permit such deferrals (if any), subject to the terms and conditions of such plan
as it may be amended from time to time, and provided the Participant is eligible
to defer Cash Awards under such plan and such deferrals comply with Section
409A.



11.
Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if permitted by the Committee and elected by the Participant, the
Participant may purchase such shares by means of the Company withholding shares
of Common Stock otherwise deliverable on exercise of the Award or tendering
Common Stock or surrendering another Award, including Restricted Stock, valued
at Fair Market Value on the date of exercise, or any combination thereof. The
Committee, in its sole discretion, shall determine acceptable methods for
Participants to tender Common Stock or other Awards. The Committee may provide
for procedures to permit the exercise or purchase of such Awards by use of the
proceeds to be received from the sale of Common Stock issuable pursuant to an
Award (including cashless exercise involving a broker or dealer approved by the
Committee or net-exercise both pursuant to procedures approved by the
Committee). Unless otherwise provided in the applicable Award Agreement, in the
event shares of Restricted Stock are tendered as consideration for the exercise
of an Option, a number of the shares issued upon the exercise of the Option,
equal to the number of shares of Restricted Stock used as consideration
therefore, shall be subject to the same restrictions as the Restricted Stock so
submitted as well as any additional restrictions that may be imposed by the
Committee. The Committee may adopt additional rules and procedures regarding the
exercise of Options from time to time, provided that such rules and procedures
are not inconsistent with the provisions of this Section 11.



12.
Taxes. The Company shall have the right to deduct applicable taxes from any
Award payment and withhold an appropriate amount of cash or number of shares of
Common Stock or a combination thereof for payment of taxes required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by





--------------------------------------------------------------------------------




the transfer to the Company of shares of Common Stock theretofore owned by the
holder of the Award with respect to which withholding is required. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.


13.
Amendment, Modification, Suspension or Termination. The Board may amend, modify,
suspend or terminate this Plan (and the Committee may amend or modify an Award
Agreement) for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by applicable law, except that
(i) no amendment or alteration that would materially adversely affect the rights
of any Participant under any Award previously granted to such Participant shall
be made without the consent of such Participant and (ii) no amendment or
alteration shall be effective prior to its approval by the stockholders of the
Company to the extent stockholder approval is otherwise required by applicable
legal requirements or the requirements of the securities exchange on which the
Company’s stock is listed, including any amendment that expands the types of
Awards available under this Plan, materially increases the number of shares of
Common Stock available for Awards under this Plan, materially expands the
classes of persons eligible for Awards under this Plan, materially extends the
term of this Plan, materially changes the method of determining the Exercise
Price of Options or strike price of SARs, deletes or limits any provisions of
this Plan that prohibit the repricing of Options or SARs or materially modifies
the restrictions on the Committee’s authority pursuant to Section 6(a) and 15(c)
hereof. Notwithstanding any provision in this Plan to the contrary, this Plan
shall not be amended or terminated in such manner that would cause this Plan or
any amounts or benefits payable hereunder to fail to comply with or be exempt
from Section 409A, and any such amendment or termination that may reasonably be
expected to result in such failure shall be of no force or effect.



14.
Assignability. Unless otherwise determined by the Committee and provided in the
Award Agreement, no Award or any other benefit under this Plan shall be
assignable or otherwise transferable. Any attempted assignment of an Award or
any other benefit under this Plan in violation of this Section 14 shall be null
and void.



15.
Adjustments.



(a)
The existence of outstanding Awards shall not affect in any manner the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock





--------------------------------------------------------------------------------




(whether or not such issue is prior to, on a parity with or junior to the Common
Stock) or the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.


(b)
In the event of any subdivision or consolidation of outstanding shares of Common
Stock, declaration of a dividend payable in shares of Common Stock or other
stock split, then (i) the number of shares of Common Stock reserved under this
Plan, (ii) the number of shares of Common Stock available under this Plan for
Incentive Options and Stock Awards, (iii) the number of shares of Common Stock
covered by outstanding Awards in the form of Common Stock or units denominated
in Common Stock, (iv) the exercise or other price in respect of such Awards, (v)
the Stock Based Award Limitations, and (vi) the appropriate Fair Market Value
and other price determinations for such Awards shall each be proportionately
adjusted by the Committee to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting the Common Stock or any distribution
to holders of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Committee shall make
appropriate adjustments to (1) the number of shares of Common Stock covered by
Awards in the form of Common Stock or units denominated in Common Stock, (2) the
exercise or other price in respect of such Awards, (3) the appropriate Fair
Market Value and other price determinations for such Awards, (4) the number of
shares of Common Stock available under this Plan for Incentive Options and Stock
Awards, and (5) the Stock Based Award Limitations to give effect to such
transaction; provided that such adjustments shall only be such as are necessary
to maintain the proportionate interest of the holders of the Awards and
preserve, without exceeding, the value of such Awards.



(c)
In the event of a corporate merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation, the Committee may make such
adjustments to Awards or other provisions for the disposition of Awards as it
deems equitable, and shall (i) if available pursuant to the terms of the
transaction, provide for the substitution of a new Award or other arrangement
(which, if applicable, may be exercisable for such property or stock as the
Committee determines) for an Award or the assumption of the Award (and for
awards not granted under this Plan), regardless of whether in a transaction to
which Code





--------------------------------------------------------------------------------




Section 424(a) applies, or (ii), to the extent that Awards cannot be substituted
or assumed pursuant to subsection (i) above: (A) provide, prior to the
transaction, for the acceleration of the vesting and exercisability of, or lapse
of restrictions with respect to, the Award and, if the transaction is a cash
merger, provide for the termination of any portion of the Award that remains
unexercised at the time of such transaction, (B) provide for the acceleration of
the vesting and exercisability of an Award and the cancellation thereof in
exchange for such payment as the Committee, in its sole discretion, determines
is a reasonable approximation of the value thereof, (C) cancel any Awards and
direct the Company to deliver to the Participants who are the holders of such
Awards cash in an amount that the Committee shall determine in its sole
discretion is equal to the Fair Market Value of such Awards as of the date of
such event, which, in the case of any Option, shall be the amount equal to the
excess of the Fair Market Value of a share as of such date over the per‑share
exercise price for such Option (for the avoidance of doubt, if such exercise
price is less than such Fair Market Value, the Option may be canceled for no
consideration), or (D) cancel Awards that are Options and give the Participants
who are the holders of such Awards notice and opportunity to exercise prior to
such cancellation. Notwithstanding anything to the contrary in the above, with
respect to Performance Awards, the Committee shall only accelerate
exercisability, nonforfeitability and transferability of such Awards upon the
Change in Control: (x) to the extent of actual achievement of the applicable
performance conditions or (y) on a prorated basis for time elapsed in ongoing
performance period(s).


(d)
No adjustment authorized by this Section 15 shall be made in such manner that
would result in this Plan or any amounts or benefits payable hereunder to fail
to comply with or be exempt from Section 409A, and any such adjustment that may
reasonably be expected to result in such failure shall be of no force or effect.



16.
Restrictions. No Common Stock or other form of payment shall be issued or made
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance or other payment will be in compliance
with all applicable federal and state securities laws. Certificates evidencing
shares of Common Stock delivered under this Plan (to the extent that such shares
are so evidenced) may be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any securities
exchange or transaction reporting system upon which the Common Stock is then
listed or to which it is admitted for quotation and any applicable





--------------------------------------------------------------------------------




federal or state securities law. The Committee may cause a legend or legends to
be placed upon such certificates (if any) to make appropriate reference to such
restrictions.


17.
Unfunded Plan. This Plan is unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Common Stock
or rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. None of the Company, the Board or the Committee shall be required to
give any security or bond for the performance of any obligation that may be
created by this Plan.



18.
Section 409A.



(a)
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Award under this Plan would result in the imposition of an additional tax under
Section 409A, that Plan provision or Award will be reformed to avoid imposition
of the additional tax, including that any Award subject to 409A held by a
specified employee that is settled upon termination of employment (for reasons
other than death) shall be delayed in payment until the expiration of six
months, and no action taken to comply with Section 409A shall be deemed to
adversely affect the Participant’s rights to an Award. Awards made under this
Plan are intended to comply with or be exempt from Section 409A, and ambiguous
provisions hereof, if any, shall be construed and interpreted in a manner
consistent with such intent. No payment, benefit or consideration shall be
substituted for an Award if such action would result in the imposition of taxes
under Section 409A.



(b)
Unless the Committee provides otherwise in an Award Agreement, each Restricted
Stock Unit Award or Cash Award (or portion thereof if the Award is subject to a
vesting schedule) shall be settled no later than the 15th day of the third month
after the end of the first calendar year in which the Award (or such portion
thereof) is no longer subject to a “substantial risk of forfeiture” within the
meaning of Section 409A. If the Committee determines that a Restricted Stock





--------------------------------------------------------------------------------




Unit Award or Cash Award is intended to be subject to Section 409A, the
applicable Award Agreement shall include terms that are designed to satisfy the
requirements of Section 409A.


(c)
If the Participant is identified by the Company as a “specified employee” within
the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Participant has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation Section 1.409A‑1(h), any Award payable or settled
on account of a separation from service that is deferred compensation subject to
Section 409A shall be paid or settled on the earliest of (1) the first business
day following the expiration of six months from the Participant’s separation
from service, (2) the date of the Participant’s death, or (3) such earlier date
as complies with the requirements of Section 409A.



19.
Governing Law. This Plan and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by mandatory provisions of the Code
or the securities laws of the United States, shall be governed by and construed
in accordance with the laws of the State of Texas.



20.
Right to Continued Service or Employment. Nothing in this Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries to terminate any Participant’s employment or other
service relationship with the Company or its Subsidiaries at any time, nor
confer upon any Participant any right to continue in the capacity in which he is
employed or otherwise serves the Company or its Subsidiaries.



21.
Clawback Right. Notwithstanding any other provisions in this Plan, any Award
shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company whether before or after the date of grant of the
Award.



22.
Usage. Words used in this Plan in the singular shall include the plural and vice
versa, and words of one gender shall be construed to include the other gender
and the neuter, in each case as the context requires.



23.
Headings. The headings in this Plan are inserted for convenience of reference
only and shall not affect the meaning or interpretation of this Plan.







--------------------------------------------------------------------------------




24.
No Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares of Common
Stock or any rights thereto shall be forfeited or otherwise eliminated.



25.
Participants Based Outside of the United States. Notwithstanding any provision
of this Plan to the contrary, in order to comply with the laws in other
countries in which the Company operates or has Employees, Directors or
Consultants, the Committee, in its sole discretion, shall have the power and
authority to:



(a)
Determine which affiliates and Subsidiaries shall be covered by this Plan;



(b)
Determine which Employees, Directors, and/or Consultants outside the United
States are eligible to participate in this Plan;



(c)
Modify the terms and conditions of any Award granted to Employees, Directors,
and/or Consultants outside the United States to comply with applicable foreign
laws;



(d)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 25 by the Committee shall be attached to the Plan document as
appendices; and



(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
26.
Effective Date. This Plan, as approved by the Board on April 4, 2016, shall be
effective as of the Effective Date. This Plan shall continue in effect for a
term of 10 years commencing on the Effective Date, unless earlier terminated by
action of the Board, and no further Awards may be granted under this Plan after
the tenth anniversary of the Effective Date or, if earlier, termination by
action of the Board, except as to Awards then outstanding under this Plan. Such
outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.





--------------------------------------------------------------------------------




Notwithstanding the foregoing, the adoption of this Plan is expressly
conditioned upon the approval by the holders of a majority of shares of Common
Stock present, or represented, and entitled to vote at a meeting of the
Company’s stockholders at the Company’s 2016 annual stockholders meeting to be
held on May 18, 2016, or any adjournment or postponement thereof. If the
stockholders of the Company should fail to so approve this Plan on such date,
this Plan shall not be of any force or effect and the Prior Plan shall continue
in force and effect.


